Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143848                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143848
                                                                    COA: 304704
                                                                    Saginaw CC: 10-034690-FH
  JASON DONALD MERLONE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 18, 2011
  order of the Court of Appeals is considered. We DIRECT the Saginaw County
  Prosecuting Attorney to answer the application within 28 days of this order. The
  prosecutor shall address whether points were properly assessed for Offense Variable 1,
  MCL 777.41, and Offense Variable 2, MCL 777.42, and whether counsel for the
  defendant provided ineffective assistance by failing to challenge the scoring for those two
  variables at sentencing or in a proper motion for resentencing in the trial court or to
  remand in the Court of Appeals.

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2012                       _________________________________________
           y0227                                                               Clerk